DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2,4, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikoka et al. (2012/0040571).
 	Yoshioka et al. discloses a waterproof structure comprising a first seal (15) covering an electric wire to be inserted into a mounting hole of an object to which the wire is mounted, the wire having a conductor and an insulation, which covers the conductor, and the first seal being elastic and electrically insulative; a housing 
 	Yoshioka et al. does not disclose the second seal being spaced apart from the first seal (17 and 18 being two separate seals).  However, it would have been obvious to one skilled in the art to modify the structure of Yoshioka et al. such that the second seal is spaced apart from the first seal to meet the specific use of the resulting structure since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  It is noted that the modified structure of Yoshioka et al. discloses the housing (17) contacting an entirety of end surfaces of the first seal (since second seal 18 is spaced from first seal 15) (re claim 1); the end portion of the housing (17) covers the wire between the first seal and the second .

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. in view of Brown (9716338).
 	Yoshioka et al. discloses the invention substantially as claimed except for the second seal being a heat-shrinkable tube and the diameter of the second part of the second seal being larger than the diameter of the first part of the second seal.  Brown discloses a sealed structure comprising a seal (100) which is a heat-shrinkable tube and has a second part, not covered by housing (70), having a diameter larger than the diameter of the first part.  It would have been obvious to one skilled in the art to substitute the second seal (18) of Yoshioka et al. with the seal (100) taught by Brown to further secure the second seal onto the wire.

Claims 1, 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. (JP 2015-070735) in view of Lovec et al. (6621005).
 	Shinya et al. (Fig. 5a) discloses a waterproof structure comprising a first seal (25) covering an electric wire to be inserted into a mounting hole of an object to which the wire is mounted, the wire having a conductor and an insulation, which covers the conductor, and the first seal being elastic and electrically insulative ([0032], same as 24 which is made of rubber); a housing (23) provided at an end portion of the wire, the housing covering the first seal such that the housing contacts an entirety of each of the outer surface and end surfaces of the first seal, and being made of an insulating resin; and a second seal (3), which covers the wire, the second seal being provided contiguously with an end portion of the housing, being spaced apart from the first seal and being electrically insulative (re claim 1).  Shinya et al. also discloses that the end portion of the housing (23) and the second seal (3) have a substantially the same outer diameter (re claim 3); the second seal (3) is provided contiguously with the end portion of the housing such that the second seal contacts a tip end surface of the end portion of the housing (re claim 11); and an entirety of an inner peripheral surface of the first seal (25) contacts the insulation (re claim 12).
 	Shinya et al. does not disclose the housing being made of an insulating resin having higher rigidity than the first seal and the second seal being elastic.  Lovec et al. discloses a waterproof structure comprising a housing (22), a first seal (82), and a second seal (40), wherein the housing is made of an insulating resin having higher rigidity than the first seal (col. 4, line 40, rigid member 22), and wherein the second seal is elastic (col. 4, lines 63-65, member 40 having a greater flexibility than that of member 22).  It would have been obvious that to meet the specific use .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. in view of Lovec et al. as applied to claim 1 above, and further in view of Brown.
Shinya et al., as modified, discloses the invention substantially as claimed except for the first seal is a heat-shrinkable tube.  Brown discloses a sealed structure comprising a seal (100) which is a heat-shrinkable tube.  It would have been obvious to one skilled in the art to modify the first seal (25) of Shinya et al. to be a heat-shrinkable tube as taught by Brown to further secure the first seal onto the wire.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Shinya et al. in view of Lovec et al. as applied to claim 1 above, and further in view of Wilkins et al. (5793920).
 	Shinya et al., as modified, discloses the invention substantially as claimed except for the first seal being a solidified adhesive.  Wilkins et al. discloses a sealed structure comprising a seal (72) which is elastic and a solidified adhesive (col. 9, lines 60-67).  It would have been obvious to one skilled in the art to modify the first seal of Shinya et al. to be a solidified adhesive as taught by Wilkins et al. to further secure the first seal onto the wire.

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 12 have been considered but are moot in view of new ground of rejection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847